IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BARACK H. OBAMA, et al.,

Respondents.

)

SHERIF EL MASHAD, )
(ISN 190), )
)

Petitioner, )

)

)

v. ) Civil Action No. 05-cv—0270 (RCL)

)

)

)

)

)

Mm“

Upon consideration of Respondents’ Unopposed Motion to Deem Protected the Designated
Information in Respondents’ Proposed Public Version of Petitioner’s Traverse, it is hereby

ORDERED that Respondents‘ motion is granted. The information identified by dash-line
boxes in Exhibit 1, Respondents’ proposed public version of Petitioner’s Traverse, submitted under
seal to the Court is deemed protected, pursuant to paragraphs 10 and 34 of the Protective Order

governing this proceeding. It is further
ORDERED that Petitioner ﬁle on the public record, through the Court’s Electronic Case
Filing system, a public version of this ﬁling from which the information that was designated by

dash—line boxes has been redacted.

It is SO ORDERED.

Dated:  '5 Hf ) CW
R YCE C. LAMBERTH

United States District Judge